Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao (WO/2017/134865, US 20190025580 is the USA equivalent of WIPO) in view of Kim (US 20190196189) and WEINGARTEN (WO 2012/156124 A1).
Regarding claim 1 Nagao teach a head-up display (HUD) device for providing augmented reality (AR), the HUD device (fig. 2) comprising: 
a processor (fig. 1 [0070] The controller 20 has a function of controlling an operation of the AR-HUD 1 and for example, is mounted with a CPU (Central Processing Unit) and 


    PNG
    media_image1.png
    337
    515
    media_image1.png
    Greyscale



render a second image (fig.2, see above in red circle) based on the first images; 

a display device (fig. 2, see purple circle could be construed as display as per [0019] typical embodiment of the present invention which displays a virtual image to be overlapped with scenery in front of a vehicle with respect to a driver by projecting a video image onto a windshield of the vehicle) provided in an upper region of a windshield of a vehicle (Fig. 2), the display device configured to output a light corresponding to the second image (fig.2, see above in red circle) in a direction of a 
an optical element (fig. 2, the mirror 52) provided in the dashboard region of the vehicle, the optical element configured to reflect the light corresponding to the second image ([0072]) in a direction of an intermediate region (fig.2, middle of the windshield) of the windshield.  
Nagao does not expressly mention three-dimensional (3D) object.
However Kim teach three-dimensional (3D) object ([0043] in FIG. 2, in consideration of a path where the 3D image output from the display unit 100 is reflected by the holographic optical element 200 ).

Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Nagao in light of Kim teaching so that in may include three-dimensional (3D) object.

The motivation is to provide a heads-up display device includes a display unit which outputs a 3D image and at least one holographic optical element which is attached to a windshield of the vehicle to diffract and reflect the 3D image output from the display unit so that a reflection efficiency of the 3D image may be improved while minimizing a module volume.

Nagao does not expressly discuss wherein the optical element comprises: a holographic optical element (HOE) configured to control a path of the light corresponding to the second image to provide a  image according to the second image; and a holographic mirror provided on a bottom surface of the HOE, the holographic mirror configured to receive the light corresponding to the second image via the HOE and reflect the light corresponding to the second image to the intermediate region of the windshield via the HOE .

However WEINGARTEN teach wherein the optical element comprises: a holographic optical element (HOE) (fig. 2, item 8) configur3ed to control a path of the light corresponding to the second image to provide a  image according to the second image ([0106]-[0111] Windscreen 21, the driver 30 looks into a portion 12 a of a
Beam path 12, wherein a projector 3 of the head-up display 10 light beam to Display of images in the beam path 12 can send. At a virtual image distance 13, the driver 30 can recognize a virtual image 16 of displayed information only when the eyes 32 of the driver 30 are located in a vertical region 14. Because the beam path 12 is divided by reflective optical elements 4, 5 and 6 and by the windshield 21 into a plurality of sections 12a-12e)); and 
a holographic mirror provided on a bottom surface of the HOE, the holographic mirror (fig. 2, item 7) configured to receive the light corresponding to the second image via the HOE and reflect the light corresponding to the second image to the intermediate region of the windshield via the HOE (fig. 2).

Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Nagao in light of WEINGARTEN teaching so that in may wherein the optical element comprises: a holographic optical element (HOE) configured to control a path of the light corresponding to the second image to provide a  image according to the second image; and a holographic mirror provided on a bottom surface of the HOE, the holographic mirror configured to receive the light corresponding to the second image via the HOE and reflect the light corresponding to the second image to the intermediate region of the windshield via the HOE .

The motivation is to provide a holographic element are arranged relative to one another such that the beams partially trans illuminate the holographic element, where the illumination angles of the beams deviate from the angles of incidence while the influence of the imaging function is effective at the angles of incidence, thus reducing installation space of the display device in a vehicle in a simple manner, preventing natural oscillations and reducing power consumption and heat generation in the device.

Regarding claim 15 Kim teach a 3D optical layer (fig.2, item marked below) configured to control a path of the light corresponding to the second image and a display panel configured to display the second image (fig.2, image)



    PNG
    media_image2.png
    440
    436
    media_image2.png
    Greyscale


The other limitations are similar to the limitations claim 1 and therefore rejected same way as claim 1.

Regarding claim 18 Nagao in view of Kim teach a laser scanner (Nagao: fig.2, 30 also see [0079] the video image display 30 includes a light source 31, an illumination optical system 32, and a display element 33, for example. The light source 31 is a component generating an illumination light for projection, and for example, a high pressure mercury lamp, a xenon lamp, an LED (Light Emitting Diode) light source, a laser light source, or the like can be used) provided in an upper region of a windshield of a vehicle (although fig. 2 does not show laser scanner in the upper region of the windshield it is well known 

a holographic optical element (HOE) provided in the dashboard region of the vehicle (Kim: fig. 1, holographic optical element (HOE) 200),
a holographic mirror (Kim: fig1, windshield 300 to serve as a concave mirror) provided on a bottom surface of the HOE (Kim: fig. 1, holographic optical element (HOE) 200), the holographic mirror configured to receive the light corresponding to the virtual display layer via the HOE (WEINGARTEN: fig. 2-3 [0106]-[0111], [0121]-[0123]).

The other limitations are similar to the limitations claim 1 and therefore rejected same way as claim 1.

Regarding claim 2 Nagao teach wherein the first images include a third image corresponding to a first viewpoint and a fourth image corresponding to a second viewpoint, wherein the processor is further configured to render the second image based on eye positions of a user, the third image, and the fourth image ([0110] FIGS. 12(a) and 12(b) are views illustrating an outline of an example of display distance adjustment using a functional liquid crystal film 401 in the head-up display apparatus of the present embodiment. In the example of FIG. 12, a plurality of the functional liquid 

Regarding claim 3 Nagao teach wherein the processor is further configured to determine a target position at which the [[3D]] virtual object is to be represented based on a position of a real object associated with the [[3D]] virtual object, and generate the third image and the fourth image based on the eye positions of the user and the target position ([0077] also see fig. 22-23, fig. 29).

Nagao does not expressly mention three-dimensional (3D) object.
However Kim teach three-dimensional (3D) object ([0043] in FIG. 2, in consideration of a path where the 3D image output from the display unit 100 is reflected by the holographic optical element 200 ).

Regarding claim 4 Nagao in view of Kim teach a display panel configured to display the second image (Nagao: fig. 2); and  
25a 3D optical layer (Kim: fig.2, item marked below)  configured to control a path of the light corresponding to the second image (Kim: fig.2, image).

    PNG
    media_image2.png
    440
    436
    media_image2.png
    Greyscale


Regarding claim 5 Nagao in view of Kim teach wherein the 3D optical layer is one of a parallax barrier, a lenticular lens (Kim: [0020] FIG. 4 is a view for explaining an arrangement of a display panel and a lenticular lens plate of a heads-up display device according to an exemplary embodiment of the present disclosure), and a directional backlight unit (BLU) (Kim: fig. 3, item 110 with RGB light [0052] Each pixel PX includes a plurality of sub pixels R, G, and B and each sub pixel R, G, B may implement light of a specific color).

Regarding claim 6 Nagao in view of Kim teach wherein the optical element comprises a holographic mirror (Kim: [0038] The holographic optical element … form of a concave 

Regarding claim 7 Nagao in view of Kim teach wherein the display comprises a laser scanner configured to form a virtual display layer to represent the second image through laser scanning (Nagao: fig.2, 30 also see [0079] the video image display 30 includes a light source 31, an illumination optical system 32, and a display element 33, for example. The light source 31 is a component generating an illumination light for projection, and for example, a high pressure mercury lamp, a xenon lamp, an LED (Light Emitting Diode), wherein the HUD device further comprises: a holographic optical element (HOE) configured to control a path of a light corresponding to the virtual display layer (Kim: fig. 3, [0038]).
 
Claim 8 canceled.

Regarding claim 9 Nagao in view of Kim teach , wherein the laser scanner is further configured to form virtual pixels on the virtual display layer by controlling an on/off timing of a laser light source (Nagao: [0083]).

Regarding claim 10 Nagao in view of Kim teach wherein the laser scanner comprises a first laser light source configured to output a red beam, a second laser light source configured to output a green beam, and a third laser light source (Nagao: fig.2, 30 also see [0079] the video image display 30 includes a light source 31, an illumination optical 
Regarding claim 11 Nagao in view of Kim teach wherein the processor is further configured to determine pixel values of the virtual pixels based on the second image, wherein the laser scanner is further configured to control the on/off timings of the first laser light source, the second laser light source, and the third laser light source based on the determined pixel values (Kim: fig. 4, [0052], [0106] ).

Regarding claim 12 Nagao in view of Kim teach wherein the HOE is recorded based on a lenticular lens or a micro lens array (Kim: fig. 2, fig.4, [0020] ).

Regarding claim 13 Nagao in view of Kim teach wherein the HOE is recorded to provide a 3D image corresponding to the second image (Kim: fig. 2. Image) in a viewing space based on a position of the laser scanner and a position of the viewing space (Kim: fig. 2, fig. 4-5, distance d3).

claim 14 Nagao in view of Kim teach an aspheric lens configured to compensate for a distortion occurring in the second image due to a shape of the windshield (Kim: [0038] also see fig. 1).

Regarding claim 16 the limitations are similar to the limitations of claim 2 so rejected same way.

Regarding claim 17 the limitations are similar to the limitations of claim 3 so rejected same way.

Regarding claim 19 the limitations are similar to the limitations of claim 2 so rejected same way.

Regarding claim 20 the limitations are similar to the limitations of claim 3 so rejected same way.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625